United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 8, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-40484
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KELLY ARKADIE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:02-CR-46-2
                       --------------------

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Kelly Arkadie, federal prisoner # 43494-080, appeals the

district court’s June 30, 2003, denial of various postjudgment

motions in his criminal case and the imposition of sanctions.

The Government has moved to dismiss the appeal.    Because Arkadie

has not identified any errors in the district court’s June 30

ruling, it is as if had not appealed.     See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

The Government’s motion is GRANTED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40484
                                  -2-

     The Government’s alternative motion for an extension of time

to file its appellate brief is DENIED AS UNNECESSARY.

     Arkadie has moved for the disqualification of district court

judge Janis Jack for bias.    This motion is DENIED.   See

Delesdernier v. Porterie, 666 F.2d 116, 121-22 (5th Cir. 1982).

     Arkadie’s motion for appointment of counsel on appeal is

DENIED.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).

     MOTION TO DISMISS GRANTED; APPEAL DISMISSED.

     MOTION FOR EXTENSION OF TIME DENIED AS UNNECESSARY.

     MOTIONS FOR DISQUALIFICATION AND APPOINTMENT OF COUNSEL

DENIED.